DETAILED ACTION
Status of the Claims
Claims 103-116 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 111 is objected to because of the following informalities:  line 5, “control unit .” should be – control unit. – . Appropriate correction is required.
Claim 111 is objected to because of the following informalities:  line 6, “participants (839).” should be – participants. – . Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 111 recites the limitation "the block of auxiliary equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 112 recites the limitation "the external electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 112 recites the limitation "the block of auxiliary equipment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 103-104, 106-107, 113 are rejected under 35 U.S.C. 103 as being unpatentable over Wubker (US 20080227446) in view of Dai (US 20050277437).
Regarding claim 103, Wubker disclosed a portable handheld phone conversion module, comprising
a mobile phone adapted with auxiliary function and a block of auxiliary modules of mobile telephone placed inside of the mobile phone adapted with auxiliary functions or a mobile phone and a block of auxiliary modules of auxiliary device placed in an auxiliary device, which is removably attached to the mobile phone by a fixing mechanism, 
[0002] The invention generally relates generally to a satellite communication system. In particular, the invention comprises an integrated yet removable module for and method of modifying a commercially available portable handheld satellite phone handset. The module is designed to provide connectivity between the satellite phone system and data recording devices with near real-time data transfer capability to users via a satellite phone system without the use of a general purpose computer, a personal digital assistant (PDA) or the like, while still permitting normal voice operation and handheld functionality. The module can also perform a number of functions without being connected to the satellite phone. {removable module thus auxiliary modules}
[0036] The module of the instant invention is provided with connections 22 which are compatible with the data port connections 14 on the satellite phone. These connections 22 are used to transmit data, etc., from the module of the instant invention through the satellite phone connected to the satellite system. Data and other information received by the satellite phone are transmitted to the module of the instant invention via data port connection 14 and module connections 22. {connections 22 thus a fixing mechanism}
an electronics of the mobile phone adapted with auxiliary function or electronics of the mobile phone with a control unit equipped by at least one microprocessor unit, 
[0036] The module of the instant invention is provided with connections 22 which are compatible with the data port connections 14 on the satellite phone. These connections 22 are used to transmit data, etc., from the module of the instant invention through the satellite phone connected to the satellite system. Data and other information received by the satellite phone are transmitted to the module of the instant invention via data port connection 14 and module connections 22. {i.e. an electronics of the mobile phone adapted with auxiliary function}
Wubker did not disclose a display of mobile phone adapted with auxiliary function and/or a display of auxiliary device, 
Dai disclosed mobile phone battery module having a camera module wherein [0022] Please refer to FIG. 3. FIG. 3 is a side view of the mobile phone 10 having the battery module 30 installed according to the present invention. The mobile phone 10 shown in FIG. 3 has a clam-shell shape. A display 20 is located on an upper portion of the mobile phone 10, and a keypad 22 is located on a lower portion of the mobile phone 10. When the battery module 30 is installed in the cavity 12 of the mobile phone 10, the camera lens 50 of the battery module 30 points outward for taking digital photographs. Once a digital image has been captured, the image can be shown on the display 20 of the mobile phone 10 for review. Of course, other shapes can also be used for the mobile phone 10, and the mobile phone 10 is not limited to a clam-shell shape.
Wubker and Dai are considered to be analogous art because they pertain to a removable module for mobile phone. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a display of mobile phone adapted with auxiliary function and/or a display of auxiliary device for Wubker’s device in order to utilize existing display.
a basic accumulator of mobile phone, 
[0046] Another embodiment of the invention is illustrated in FIGS. 5 and 6. The satellite phone 10 is provided with the standard battery 60. {i.e. a basic accumulator}
a module of auxiliary units of mobile telephone placed in the block of auxiliary modules of mobile telephone or a module of auxiliary units of auxiliary device placed in the block of auxiliary modules of auxiliary device, 
wherein the module of auxiliary units of mobile telephone or the module of auxiliary units of the auxiliary device is equipped by a control unit with at least one microprocessor adapted for processing at least one of: ECG of monitored person, data, applications, or a combination thereof independently on electronics of the mobile phone, 
[0042] FIG. 4 is a block diagram showing the functional components housed inside the removable module of the instant invention and portable handheld satellite phone. The removable module of the instant invention includes an embedded micro controller (MCU) 30 that is connected to an embedded camera/frame grabber 32, an embedded GPS unit 34, communication ports 36, a mass storage device 38, and at least one user interface means 24, 26, 27. The mass storage device 38 can be programmed to store the information from the GPS unit 34 and data sent and received by the embedded microcontroller (MCU) 30 on the storage media 44.
a display auxiliary of the mobile phone adapted with auxiliary function for displaying independently on the display of mobile phone adapted with auxiliary function or a display of auxiliary device for displaying independently on the display of the mobile phone at least one of: ECG, data, applications, or a combinations thereof.
[0038] This unit includes a display screen 24.
[0044] The portable handheld satellite phone 10 of the instant invention is in wireless communication with other satellite phones 46, which in turn may be provided with the module of the instant invention or connected to a general-purpose computer, PDA, and the like. If communication is between at least two (2) instant inventions, data and images can be shared directly between the instant inventions in near real-time and displayed on each respective instant invention display screen without the use of a general-purpose computer, PDA, or the like.
Regarding claim 104, Wubker disclosed further [0046] Another embodiment of the invention is illustrated in FIGS. 5 and 6. The satellite phone 10 is provided with the standard battery 60. This battery can be supplemented with commercially available batteries 62. These batteries can be of the rechargeable or non-rechargeable type. A hand crank 64 is attached to the lower portion of the module. The hand crank 64 can be utilized to recharge the batteries or to power the module in the event of complete loss of battery power. With the supplemental batteries 68 removed the hand crank will recharge the primary battery of the satellite phone. A LED light 66 is built into or secured to the lower portion of the module. The LED light functions as a flashlight, illuminator or can utilized as a beacon. The LED can also function as a flash for the camera. When it is utilized in this fashion it is mounted in the front of the lower, hinged portion 31 of the module. {i.e. when the supplemental batteries removed, the satellite phone would function using the primary battery.}
Regarding claim 106, the claim is interpreted and rejected as claim 103. {i.e. “the module of auxiliary units of mobile phone with control unit with microprocessor”, see [0042]}
Regarding claim 107, the claim is interpreted and rejected as claim 106.
Regarding claim 113, the claim is interpreted and rejected as claim 103.



105 is rejected under 35 U.S.C. 103 as being unpatentable over Wubker (US 20080227446) in view of Dai (US 20050277437), in view of Kapoor (US 20130158423).
Regarding claim 105, Wubker did not disclose further comprising a band of the mobile phone.
Referring to Fig. 5, Kapoor teaches a mobile device wherein [0050] The other electrode can be integrated into a carrying case used for carrying portable audio devices FIG. 6, 54. Exercisers who wish to wear a portable audio device (MP3 player, radio, mobile telephone, etc.) frequently wear the audio source device in one of several locations: strapped to the upper arm, strapped to the wrist or forearm, clipped to the waistband of exercise clothing, held in the hand, etc.
Wubker and Kapoor are considered to be analogous art because they pertain to mobile device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a band of the mobile phone for Wubker’s device in order to provide convenience to the user. 


Claims 108, 114 are rejected under 35 U.S.C. 103 as being unpatentable over Wubker (US 20080227446) in view of Dai (US 20050277437), in view of Pham (US 20110128346).
Regarding claim 108, Wubker did not disclose wherein data independently processed by the electronics of the mobile phone are independently displayed on one part of split screen electronics of the mobile telephone, which is part of the display of the mobile phone and data independently processed by the module of auxiliary unit of the mobile phone or the module of auxiliary unit of the auxiliary device are displayed on second part split screen of module of units of the display or are independently displayed on the display of the mobile phone and the auxiliary display of the mobile phone and/or the display of the auxiliary device.
Pham teaches a mobile phone wherein [0041] As shown in FIG. 3A, in some embodiments, the user may select a split-screen viewing mode, where information from different sources, such as one or more local phones is seen simultaneously on the same display device 202.	
Wubker and Pham are considered to be analogous art because they pertain to mobile phone. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate data independently processed by the electronics of the mobile phone are independently displayed on one part of split screen electronics of the mobile telephone, which is part of the display of the mobile phone and data independently processed by the module of auxiliary unit of the mobile phone or the module of auxiliary unit of the auxiliary device are displayed on second part split screen of module of units of the display or are independently displayed on the display of the mobile phone and the auxiliary display of the mobile phone and/or the display of the auxiliary device for Wubker’s device in order to simultaneously view both information.
Regarding claim 114, the claim is interpreted and rejected as claim 108.




s 109-112, 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Wubker (US 20080227446) in view of Dai (US 20050277437), in view of Chou (US 20120157802).
Regarding claim 109, Wubker did not disclose wherein the auxiliary device is adapted for processing of the health functions of monitored person into at least one of: at least one lead ECG, pulsation, arrhythmia, variability.
Chou teaches a mobile phone wherein [0003] However, to carry such a device is an extra weight and volume for the user, especially, the user may already own many portable electronic devices, such as, mobile phone, MP3 player, and PDA. Therefore, just as the trend to equip the electronic device multiple functions for simplification, such as, the mobile phone now usually can function as a phone, a camera, a notepad, and a music player, if the ECG examining device also can be integrated with the portable device, it is believed that the convenience and portability for the ECG examining device can have a significant improvement.
Wubker and Chou are considered to be analogous art because they pertain to mobile phone. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the auxiliary device is adapted for processing of the health functions of monitored person into at least one of: at least one lead ECG, pulsation, arrhythmia, variability for Wubker’s device as an alternative embodiment in order to provide convenience to the user.
Regarding claim 110, Wubker did not disclose communication units for transmitting the health functions between near co-operating units and/or remote cooperating units formed by at least one of: auxiliary device, monitor, chest belt, mobile phone, control module, surveillance center, server, PC of operator, PC, participants (839).
TTL or wireless connection.
Second, Chou teaches further [0034] Then, through the communication module 106, the ECG data (and the analysis result) can be transmitted to the portable device 20 for further processing (such as, advanced calculation, analysis, and/or diagnosis) and/or being shown on the display. That is, the ECG data acquisition device 10 possesses the processor 1042 to control and perform the ECG data acquisition, and through the communication with the portable device 20, the operation interface of the portable device 20, such as, the display 21 and the keyboard 22, can be utilized to complete the ECG examination.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate communication units for transmitting the health functions between near co-operating units and/or remote cooperating units formed by at least one of: auxiliary device, monitor, chest belt, mobile phone, control module, surveillance center, server, PC of operator, PC , participants (839) for Wubker’s device in order to provide the health information to the user.
Regarding claim 111, Wubker did not disclose wherein the block of auxiliary modules of the mobile phone or the block of auxiliary equipment comprises module for sensing ECG on electrodes connected by wire to ECG unit or by wireless connection to a monitor of external source of signal ECG and connected to the control unit .

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the block of auxiliary modules of the mobile phone or the block of auxiliary equipment comprises module for sensing ECG on electrodes connected by wire to ECG unit or by wireless connection to a monitor of external source of signal ECG and connected to the control unit for Wubker’s device as an alternative embodiment in order to retrieve health information from the user.
Regarding claim 112, Wubker did not disclose wherein the external electrodes are placed on chest strap or glued on chest and internal electrodes ECG are fastened on surface of the mobile phone or the auxiliary equipment or handlesbars or steering wheel.
Chou teaches further [0029] Now, please refer to FIG. 1A which is a schematic view showing the assembling of an ECG data acquisition device and a portable device in a preferred embodiment of the present invention, and FIG. 1B which is a rear view showing a combined unit of FIG. 1A. As shown, the ECG data acquisition device 10 which can be engaged with the portable device 20 includes a housing 11 and three electrodes 12, 12' mounted on the surfaces of the housing 11. Particularly, the housing 11 is implemented to be able to mechanically integrate with the portable device 20 to form a combined unit, and through the cooperation therebetween, the user can directly operate the combined unit to acquire ECG data in a handheld manner. For example, as shown in FIG. 1C, when the user's right hand holds the right and left sides of the combined unit, at the same time, the user's hand will contact two electrodes 12' respectively mounted thereon, and then, after the user holds the combined unit to further contact the lower electrode 12 with another body position 30, such as, the limb (e.g., left hand) or the chest, the ECG data acquisition can be achieved. Alternatively, as shown in FIG. 1D, it also can be implemented to have the electrodes 12'' mounted on the rear side of the combined unit for contacting with the holding hand of the user.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the external electrodes are placed on chest strap or glued on chest and internal electrodes ECG are fastened on surface of the mobile phone or the auxiliary equipment or handlesbars or steering wheel for Wubker’s device as an alternative embodiment in order to retrieve health information from the user.
Regarding claim 115, the claim is interpreted and rejected as claim 109.
Regarding claim 116, the claim is interpreted and rejected as claim 110.


Response to Arguments
Applicant’s arguments with respect to claim(s) 103-116 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685